  Case 2:19-bk-50766          Doc 8 Filed 02/15/19 Entered 02/16/19 00:26:24                    Desc Imaged
                                   Certificate of Notice Page 1 of 4
Form a0ntcdoc
(Rev. 6/17)

                                 UNITED STATES BANKRUPTCY COURT
                                        Southern District of Ohio
                                         170 North High Street
                                       Columbus, OH 43215−2414



In     Exceptional Innovation, Inc.                         Case No.: 2:19−bk−50766
Re:
                Debtor(s)                                   Chapter: 7
SSN/TAX ID:
       42−1623444                                           Judge: John E. Hoffman Jr.




       ORDER REGARDING DEFICIENT FILING BY CHAPTER 7 NON−INDIVIDUAL DEBTOR
        AND SETTING FOURTEEN (14) DAY DEADLINE FOR COMPLIANCE; AND NOTICE
                         OF IMMINENT DISMISSAL OF CASE


     The above−captioned bankruptcy case was filed without certain forms required by the Bankruptcy Code and/or
Federal and Local Rules of Bankruptcy Procedure. See 11 U.S.C. § 521(a)(1); Federal Rules of Bankruptcy
Procedure 1007 and 7007.1; and Local Bankruptcy Rules 1007−1, 1007−2, 1015−2, and 1074−1. Most required
official and local forms are available on the court's website at (www.ohsb.uscourts.gov), under the tab "Rules &
Forms." The following required forms are missing and must be filed within fourteen (14) days of the petition
filing date:

       Signature of Attorney (Official Form 201, Line 18)

       Schedules of Assets and Liabilities − All (Official Forms 206A/B, 206D, 206E/F, 206G, and 206H)

       Schedule A/B − Assets − Real and Personal Property (Official Form 206A/B)

       Schedule D − Creditors Who Have Claims Secured by Property (Official Form 206D)

       Schedule E/F − Creditors Who Have Unsecured Claims (Official Form 206E/F)

       Schedule G − Executory Contracts and Unexpired Leases (Official Form 206G)

       Schedule H − Codebtors (Official Form 206H)

       Statement of Financial Affairs for Non−Individuals Filing for Bankruptcy (Official Form 207)

       Summary of Assets and Liabilities and Certain Statistical Information (Official Form 206Sum)

       Declaration Under Penalty of Perjury for Non−Individual Debtors (Official Form 202)

       Statement of Related Cases (Local Bankruptcy Rule Form 1015−2)

       Corporate Resolution (Local Bankruptcy Rule 1074−1(b))
  Case 2:19-bk-50766         Doc 8 Filed 02/15/19 Entered 02/16/19 00:26:24                      Desc Imaged
                                  Certificate of Notice Page 2 of 4

      Corporate Ownership Statement containing information described in Federal Rule of Bankruptcy Procedure
      7007.1 (See Federal Rule of Bankruptcy Procedure 1007(a)(1))

      Verification of List of Creditors (Local Bankruptcy Rule 1007−2; available on the court's website
      at (www.ohsb.uscouts.gov/pdf−writable−forms)


  THIS CASE MAY BE DISMISSED WITHOUT FURTHER NOTICE IF THE DEBTOR(S) FAILS TO
COMPLY WITH THIS ORDER.

  PURSUANT TO BANKRUPTCY RULE 2002(a)(4), CREDITORS AND PARTIES IN INTEREST
SHALL HAVE TWENTY−ONE (21) DAYS FROM THE SERVICE DATE OF THIS ORDER TO FILE AN
OBJECTION TO THE DISMISSAL OF THIS CASE.

SO ORDERED.



Dated: February 13, 2019




                                                         John E. Hoffman Jr.
                                                         United States Bankruptcy Judge
      Case 2:19-bk-50766        Doc 8 Filed 02/15/19 Entered 02/16/19 00:26:24                Desc Imaged
                                     Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                        Southern District of Ohio
In re:                                                                                 Case No. 19-50766-jeh
Exceptional Innovation, Inc.                                                           Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0648-2          User: poseyd                 Page 1 of 2                   Date Rcvd: Feb 13, 2019
                              Form ID: a0ntcdoc            Total Noticed: 40


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 15, 2019.
db             +Exceptional Innovation, Inc.,     480 Olde Worthington Rd., Suite 350,
                 Westerville, OH 43082-7067
19686476        ARINC DIRECT,    2551 Riva Road M/S 6-2566,    Annapolis, MD 21401-7465
19686475       +Andres Umana,    9140 Burnet Ave., #3,    North Hills, CA 91343-2341
19686477       +Billings & Associates, LLC,    P.O. Box 1557,    Westerville, OH 43086-1557
19686478       +Blueport, Inc.,    2 Annette Road,    Foxboro, MA 02035-1367
19686479        CAE SimuFlite Inc,    2929 West Airfield Drive,    DFW Airport,    Dallas, TX 75261-4508
19686480       +CHEFFY PASSIDOMO,    821 Fifth Ave. South,    Naples, FL 34102-6621
19686481       +CMC Industrial I, LLC,    P.O. Box 72306,    Cleveland, OH 44192-0002
19686482        CSC,   251 Little Falls Drive,     Wilmington, DE 19808-1674
19686483        CT Corporation,    3 University Plaza Drive Suite 506,    Hackensack, NJ 07601
19686485      ++DELL FINANCIAL SERVICES,    P O BOX 81577,    AUSTIN TX 78708-1577
               (address filed with court: Dell Financial Services,      PO Box 5292,
                 Carol Stream, IL 60197-5292)
19686487       +DLA Piper LLP,    P.o. Box 75190,    Baltimore, MD 21275-5190
19686484        Daniel Wolf,    2235 Old East Pine Trail,    Midland, MI 48642
19686486       +Deutsche Bank Trust Company Americas,     60 Wall Stret, 16th Floor,    New York, NY 10005-2865
19686488       +Flyingviolin, Inc,    1750 Manhattan Ave.,    Hermosa Beach, CA 90254-3455
19686489       +GANFER SHORE LEEDS & ZAUDERER LLP,     360 Lexington Avenue,    New York, NY 10017-6502
19686491       +JC & COMPANY,    125 West Mulberry Street,    Lancaster, OH 43130-3014
19686494       +MERRY KNOWLTON,    1309 Azalea Drive,    Reynoldsburg, OH 43068-1296
19686493        MedAire,   4722 N 24th St. Ste. 450,     Phoenix, AZ 85016-4854
19686495       +Odyssey Electronics, LLC,    5167 wagon Wheel lane,    Columbus, OH 43230-1599
19686496       +Ohio Atty General, Collec. Enforcement,     Attn: Bankruptcy Unit,
                 150 East Gay Street, 21st Floor,     Columbus, OH 43215-3191
19686497       +Ohio Bureau of Workers’ Compensation,     Attn. Law Section Bankruptcy Unit,    P.O. Box 15667,
                 Columbus, OH 43215-0667
19686498       +Ohio Department of Job & Family Services,     Office of Legal Services,
                 30 E. Broad Street, 31st Floor,     Columbus, OH 43215-3414
19686501       +Preston Williamson,    2808 Jason Ct,    Thousand Oaks, CA 91362-4680
19686505       +ROCKWELL COLLINS,    400 Collins Road,    Cedar Rapids, IA 52498-0505
19686502       +Ralph Salisbury,    3886 Aztec Ct.,    Simi Valley, CA 93063-2821
19686503        Rober Freeman,    4130 E. 5th Ave.,    Midlothian, VA 23113
19686504       +Robert Greene,    10750 Wilshire Blvd., Suite 406,    Los Angeles, CA 90024-4488
19686507       +SM Aviation Leasing LLC,    480 Olde Worthington Road, Suite 350,     Columbus, OH 43082-7067
19686508       +ST INVESTMENT PROPERTIES,    480 Olde Worthington Road, Suite 350,     Columbus, OH 43082-7067
19686506      #+Signature Flight Support Corp,     201 South Orange Avenue, Suite 1100,    Orlando, FL 32801-3464
19686509       +Terry Casto,    411 Walnut St., #2606,    Green Cove Springs, FL 32043-3443
19686510       +Teterboro Airport,    111 Industrial Ave,    Teterboro,, NJ 07608-1050
19686511       +The Behal Law Group LLC,    501 South High street,    Columbus, OH 43215-5601
19686512        The Immaculate Touch,    365 Boston Post Road, #360,    Columbus, OH 43219
19686513       +Tonkon Torp LLP,    888 SW Fifth Ave., Suite 1600,    Portland, OR 97204-2099
19686514       +Treasurer State of Ohio,    c/o Seif & McNamee,    110 E. Emmitt Avenue,    Waverly, OH 45690-1334

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
19686490        E-mail/Text: cio.bncmail@irs.gov Feb 13 2019 19:56:00      Internal Revenue Service,
                 PO Box 7346,   Philadelphia, PA 19101-7346
19686492       +E-mail/Text: accounts.receivable@jeppesen.com Feb 13 2019 19:57:39      JEPPESEN SANDERSON,
                 55 Inverness Drive East,   Englewood, CO 80112-5412
19686499        E-mail/Text: Bankruptcy.notices@tax.state.oh.us Feb 13 2019 19:58:05
                 Ohio Department of Taxation,   Attn: Bankruptcy Division,    PO Box 530,
                 Columbus, OH 43216-0530
                                                                                             TOTAL: 3

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
19686500        Potential Employee Claims,   to be supplemented; privacy concerns)
                                                                                              TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.
       Case 2:19-bk-50766              Doc 8 Filed 02/15/19 Entered 02/16/19 00:26:24                               Desc Imaged
                                            Certificate of Notice Page 4 of 4


District/off: 0648-2                  User: poseyd                       Page 2 of 2                          Date Rcvd: Feb 13, 2019
                                      Form ID: a0ntcdoc                  Total Noticed: 40


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 15, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 13, 2019 at the address(es) listed below:
              Asst US Trustee (Col)    ustpregion09.cb.ecf@usdoj.gov
              Christal L Caudill    trusteepleadings@caudill-law.com, ccaudill@ecf.epiqsystems.com
              J Matthew Fisher   on behalf of Debtor    Exceptional Innovation, Inc. fisher@aksnlaw.com,
               doan@aksnlaw.com
                                                                                             TOTAL: 3
